Citation Nr: 1638735	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to July 7, 2015.

2.  Entitlement to an increased rating for PTSD rated as 50 percent disabling since July 7, 2015. 

3.  Entitlement to an increased rating for bilateral hearing loss, rated as 20 percent disabling prior to February 6, 2013.

4.  Entitlement to an increased rating for bilateral hearing loss disability rated as 30 percent disabling since February 6, 2013.  

5.  Entitlement to an increased rating for atherosclerotic coronary heart disease rated as 10 percent disabling prior to April 5, 2010.  

6.  Entitlement to an increased rating for atherosclerotic coronary heart disease rated as 30 percent disabling from April 5, 2010 to August 31, 2013.

7.  Entitlement to an increased rating for atherosclerotic heart disease rated as 10 percent disabling since September 1, 2013.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1963 to October 1983.  He is the recipient of the Combat Infantryman Badge. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

As noted by the Board in May 2011, the Veteran withdrew his hearing request.  38 C.F.R § 20.704(e) (2010).

Pursuant to a May 2011 Board remand, outstanding treatment records and VA examinations for PTSD, bilateral hearing loss, and atherosclerotic heart disease were obtained, and the increased ratings were adjudicated along with consideration of entitlement to a TDIU.  Given the foregoing, the Board finds there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  

Given the Board's prior remand, the increased rating claims for bilateral hearing loss and atherosclerotic heart disease are part of the underlying TDIU appeal, as discussed in the most recent November 2015 Supplemental Statement of the Case readjudicating those claims.  In that regard, the May 2011 Board remand sought VA examinations to determine the severity of the Veteran's service-connected PTSD, atherosclerotic coronary heart disease and bilateral hearing loss.  Although the RO considered the increased ratings from the date of the formal application for TDIU in October 2011, following the May 2011 Board remand, the Board finds that, because those claims are raised in accordance with the claim for TDIU inferred from the increased rating for PTSD, the time period since October 2008 is for consideration.  Accordingly, the issues are as listed on the first page.

During the pendency of the appeal, in a September 2015 rating decision, the RO granted a higher 50 percent rating for PTSD, effective July 7, 2015.  In an April 2014 rating decision the RO granted a higher 30 percent rating for bilateral hearing loss disability, effective February 6, 2013.  Since these increases did not constitute a full grant of the benefits sought, the Veteran's claims for an increased rating for those disabilities remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Similarly, although the Board observes that the RO reduced the Veteran's rating for atherosclerotic coronary heart disease to 10 percent effective September 1, 2013, this was not timely appealed.  Nevertheless, the Board will continue to consider the issue of entitlement to increased ratings, taking into consideration the current staged ratings.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 7, 2015, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; however, there were not deficiencies in most areas, or symptoms of such frequency, duration or severity that they equate to such.

2.  Since July 7, 2015, the Veteran's PTSD has not resulted in deficiencies in most areas, or symptoms of such frequency, duration or severity that they equate to such.

3.  Prior to February 6, 2013, the Veteran has had, at worst, a Level V hearing loss in the right ear and Level V hearing loss in the left ear.  

4.  Since February 6, 2013, the Veteran has had, at worst, a combination of Level VII hearing loss in the right ear and Level VI hearing loss in the left ear, or a Level VI in the right ear and Level VII in the left ear, each combination corresponding to a 30 percent rating.

5.  Prior to April 5, 2010, the Veteran's coronary artery disease was managed by continuous medication, and characterized by pain and shortness of breath, but there is no evidence of a workload of greater than 5 METs but less than 7 METs; or congestive heart failure.

6.  From April 5, 2010, to August 31, 2013, the Veteran's coronary artery disease was manifested by a workload of 6 METs; but was not productive of congestive heart failure, or a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 50 percent.

7.  Since September 1, 2013, the Veteran's coronary artery disease was manifested by a workload of more than 5 but less than 7 METs; but was not productive of congestive heart failure, or a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 50 percent.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for the Veteran's PTSD prior to July 7, 2015, but no higher, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 50 percent for PTSD since July 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 20 percent for bilateral hearing loss prior to February 6, 2013, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria for an evaluation in excess of 30 percent since February 6, 2013, for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

5.  The criteria for a rating greater than 10 percent for the Veteran's coronary artery disease prior to April 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

6.  The criteria for a rating greater than 30 percent for the Veteran's coronary artery disease from April 5, 2010, to August 31, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

7.  The criteria for a 30 percent rating, but no higher, for coronary artery disease since September 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues on appeal, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim for an increased rating for PTSD, a letter dated in October 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Prior to the initial adjudication of the issue of entitlement to TDIU, and increased ratings for bilateral hearing loss and atherosclerotic coronary artery disease, a letter dated in January 2013 satisfied the duty to notify.  Further, the purpose behind the notice requirement has been satisfied, as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.

The Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations addressing the severity of his PTSD, most recently in November 2012, and July 2015.  In addition, the Veteran was provided VA audiologic examinations in December 2012, April 2014, and July 2015.  In addition, the Veteran was provided VA cardiac examination in November 2012, with additional record review and opinion in December 2014.  The VA examinations provided in this case are adequate, as they provide a clear picture of the Veteran's psychiatric, cardiac, and audiologic disability status to rate the Veteran's disabilities under the pertinent rating criteria, and to evaluate their effects on employability.  Thus, the Board finds the VA examinations conducted with regard to these issues to be adequate.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396 (2009). 

Increased Ratings 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate in the pending appeal.

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 30 percent rating is provided for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Following his claim for an increased rating, the Veteran was afforded a November 2008 VA psychiatric examination.  The Veteran reported symptoms of insomnia, dreams about Vietnam, irritability, difficulty concentrating two to three times a week, and restricted range of affect.  He indicated that he became depressed easily, had difficulty in crowds, and avoided conversations arousing recollections of Vietnam.  He also reported experiencing episodes of shortness of breath and increased heart rate.  The Veteran denied experiencing hallucinations, suicidal or homicidal ideation, paranoia, or a recent history of violence.  

Socially, the Veteran was divorced and reported that his PTSD symptomatology had contributed to ending his marriage.  The Veteran felt close to his children and had a few good friends; however, he did not take part in organizations, reunions, or church.  Occupationally, the Veteran was not working due to a history of heart attacks.  Nevertheless, the examiner indicated that due to the Veteran's PTSD he would be unable to work around a group of people very well due to irritability that would impair his work performance.  The Veteran's PTSD was treated with medication and supportive therapy.  The frequency of the Veteran's PTSD symptoms was daily, and they were of moderate severity, affecting his social and employment functioning.  The Veteran did not experience impairment in thought processes or communication, and his behavior was within normal limits.  A global assessment of functioning score of 50, reflective of moderate impairment in employment and social functioning was assigned, and the Veteran was deemed competent to handle funds.

In September 2009 the Veteran reported being more isolated from family and friends.  He also indicated that he experienced dreams that preoccupied him.

Following a May 2011 remand for an examination to evaluate reported worsening of symptoms, the Veteran was afforded a November 2012 VA psychiatric examination.  The examiner indicated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbance of motivation and mood.  The Veteran reported experiencing dreams related to service, and night sweats up to three times a week.  He reported that he visualized images of people who were killed in service, and experienced frequent daydreaming.  The Veteran indicated that although he had friends, he kept his distance from them.  The Veteran had been separated from his wife since 2007.  He indicated that his daughter considered him to be grumpy all the time.  The Veteran had normal cognitive functioning and mood with congruent affect.  He was oriented, alert, cooperative and tracked conversation well.  The Veteran's thought processes were concrete, and he displayed normal speech and motoric movements.  The Veteran denied homicidal and suicidal ideations, as well as audiovisual hallucinations.  The examiner considered the Veteran capable of managing his financial affairs.  The psychologist opined that there was occupational or social impairment due to mild or transient symptoms, controlled by medication, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, limiting employment.  Nevertheless, the examiner opined that the mild symptoms did not completely prevent the Veteran from engaging in gainful employment with physical or sedentary work.  

VA treatment notes from 2012 show that the Veteran was experiencing difficulty coping and spending a lot of time isolated and ruminating about Vietnam.  The Veteran reported that he felt hopeless, but did not want to die.  He indicated that he isolated to avoid confrontation with family and close neighbors.  He also indicated that he was having significant problems with sleep, and experiencing nightmares.  In September 2014 the Veteran reported that the depression he experienced with his PTSD was more severe.  

Most recently, in July 2015 the Veteran was afforded another VA psychiatric examination.  The examiner considered the Veteran's PTSD to be summarized most accurately as causing occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner considered the criterion for PTSD, and noted that the Veteran experienced intrusion symptoms such as recurrent, involuntary and intrusive distressing memories, recurrent distressing dreams, dissociative reactions, intense or prolonged psychological distress and marked physiological reactions to cues symbolizing an aspect of the traumatic event.  The Veteran displayed persistent avoidance of stimuli associated with the traumatic event.  Considering negative alterations in cognition and mood, the Veteran experienced markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  In considering arousal criterion, it was indicated that the Veteran experienced irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  

The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran exhibited a restricted range of affect.  The Veteran's symptoms of PTSD included recurrent memories, dreams and flashbacks of Vietnam combat, psychological distress and physiological reactivity when exposed to situations reminding him of combat, avoidance of such situations, decreased interests and social interaction, insomnia, irritability, and hypervigilance.  The examiner opined that such symptoms caused mild occupational and social impairment only during unusually stressful periods.  

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to provide evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

After considering the totality of the lay and medical evidence prior to July 7, 2015, the Board finds the evidence is at least in equipoise so as to support a 50 percent rating for the Veteran's PTSD.  The record indicates that the Veteran is socially isolated, depressed, and has been divorced.  Occupationally, the 2008 examiner has indicated that the Veteran is irritable and would not work well with others.  The 2012 examiner found that the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, controlled by medication, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is in line with the criteria for a 10 percent rating.  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment. Vazquez-Claudio, 713 F.3d at 118.  In that regard, the Board observes that the Veteran's symptomatology was noted to be of daily frequency and moderate severity even at the 2008 examination, and reported by the Veteran to increase over time.  Such symptoms included insomnia, restricted affect, irritability and depression in 2008. By 2009 the Veteran reported thought processes were impaired, and by 2012 additional symptoms included nightmares and anxiety.  Additionally, disturbed motivation and mood were evidence with isolating behavior.  

Overall, resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for PTSD prior to July 7, 2015, is warranted.  The evidence, however, does not support a rating of 70 percent at this time, as no examiner has indicated, and the evidence does not support, that the symptomatology was of such frequency, duration or severity that it caused occupational and social impairment in most areas.  

Considering evidence since July 7, 2015, the evidence shows additional PTSD symptoms to include an exaggerated startle response and hypervigilance.  Nevertheless, the examiner characterized the symptoms as mild and causing occupational and social impairment only during stressful circumstances.  Considering the totality of the evidence, lay and medical, the preponderance of the evidence is against finding that there is occupational and social impairment with deficiencies in most area.  

In sum, the Board finds that, prior to July 7, 2015, the evidence supports a finding that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity such that reasonable doubt is resolved in the Veteran's favor and a 50 percent rating for his PTSD is awarded.  Since July 7, 2015, the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's PTSD.  

Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 

To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  Table VIa is used instead of Table VI when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c). 

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a) (2014).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

"[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

As noted in the introduction, the Veteran's claim of increased rating for bilateral hearing loss was implicit in the inferred claim for TDIU as part of the increased rating for PTSD.  Although the Veteran was awarded a 30 percent rating for bilateral hearing loss effective February 6, 2013, the Board must also consider whether a rating greater than 20 percent is warranted prior to February 6, 2013.  

The Veteran was afforded a VA audiologic examination in December 2012.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
50
85
95
64
LEFT
20
35
85
95
59

Speech discrimination scores, as determined by the Maryland CNC, were of 70 percent in the right ear, and 72 percent in the left ear.  The Veteran reported difficulty hearing, especially in the presence of background noise.  He had previously worn binaural hearing aids, but lost them.  The examiner indicated that testing showed the Veteran would receive fair to good benefit from the use of hearing aids, and he was encouraged to pursue a new hearing aid consultation.  

Record review in January 2013 resulted in an opinion that the Veteran's current hearing loss did not render him unemployable due to predicted good benefits from hearing aid use.  

In April 2014 the Veteran was afforded a VA audiologic examination, and an audiogram showed pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
65
95
95
71
LEFT
25
45
90
100
65
 
Maryland CNC speech discrimination scores were of 64 percent in the right ear, and 60 percent in the left ear.  The examiner indicated that while the Veteran's hearing loss would not preclude employment, due to the severity of his loss, he would be expected to have significant difficulty understanding speech, especially in noise.

The Veteran was afforded another VA audiologic examination in July 2015.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
70
95
100
75
LEFT
30
45
90
100
66

Speech discrimination scores, as determined by the Maryland CNC, were of 68 percent in the right ear, and 64 percent in the left ear.  The Veteran reported that his hearing loss caused trouble understanding; however, he clarified that he could not wear hearing aids because he could not tolerate the background noise or the sensation that somethings was in his ears.  

Applying the values of the December 2012 audiologic examination to the rating criteria results in a numeric designation of Level V in the right ear, and Level V in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a 20 percent rating. 

Applying the values of the April 2014 audiologic examination to the rating criteria results in a numeric designation of Level VII in the right ear, and Level VI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a 30 percent rating. 

Apply the values of the July 2015 audiologic examination to the rating criteria results in a numeric designation of Level VI in the right ear, and Level VII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a 30 percent rating.  

The provisions of 38 C.F.R. § 4.86 (a) are not applicable here.

There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing, especially with background noise.  The objective findings on examination, however, do not allow for the assignment of ratings higher than those assigned in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher schedular rating in this case.  Even after considering the Veteran's reports as to the effects of the disability on his daily life, to include difficulty hearing, the evidence shows that the rating criteria for a higher rating than 20 percent prior to February 6, 2013, and higher than 30 percent since February 6, 2013, are not met.  

Finally, the Board notes that the February 6, 2013, effective date for the assignment of a 30 percent rating was granted by the RO based on the Veteran's February 6, 2013, VA 21-8940 Application for Increased Compensation Based on Unemployability, notwithstanding the fact that the April 2014 examination is the first evidence that reflects hearing loss warranting a 30 percent evaluation.  Nevertheless, the Board will not disturb the favorable award of that effective date, but finds that an effective date prior to February 6, 2013, is not appropriate.  Cf. Murphy v. Shinseki, 26 Vet.App. 510, 513 (holding that "[o]nce the AMC granted th[e] . . . veteran a 30% evaluation . . . , the only issue before the Board was his entitlement to a disability evaluation in excess of 30% . . . [and, t]herefore, it was outside the scope of the veteran's direct appeal for the Board to revisit the issue of entitlement to a disability evaluation less than 30%").   

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Coronary Artery Disease

The Veteran is in receipt of a rating under diagnostic code 7005 for coronary heart disease, rated as 30 percent disabling since April 5, 2010, and as 10 percent disabling since September 1, 2013.  

Under Diagnostic Code 7005, a 10 percent rating is warranted for coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; requiring continuous medication.  A 30 percent rating is warranted for coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

Medical records prior to March 1, 2007, show that the Veteran was on medications to manage his coronary artery disease, and that he had a history of heart attacks and angina and had undergone angioplasty and stent placement.  In 2008 imaging revealed no acute cardiac abnormality.  Unfortunately, the medical records do not indicate METs level or left ventricular ejection fraction (LVEF) for the Veteran's heart during the pertinent time period.  In 2009 there was a dull flare up of chest pain that resulted in increased medication management.  

The Veteran was afforded an April 2010 VA cardiac examination, wherein he reported a history of coronary artery disease with several acute myocardial infarctions.  The Veteran was on several medications for his heart, to include Nitroglycerin and Isosorbide for chest pain; Lisinopril and Metoprolol for blood pressure control, and as a cardioprotective factor; and, Plavix to prevent blockage of his stent.  On examination, echocardiogram showed an ejection fraction of 55 percent.  Stress test resulted in a METs score of 6.20.  The test was, however, stopped due to leg fatigue.  The Veteran reported that he walked one to three miles daily without chest pain, and without needing to stop and rest.  He did experience mild shortness of breath at the end of the walk.  The Veteran also explained that he experienced paroxysmal nocturnal dyspnea approximately every six weeks, which he relieved with Nitroglycerin.  Diagnosis was of atherosclerotic coronary artery disease, and the Veteran was observed to have risk factors of dyslipidemia and a 40 year history of smoking.  

In November 2012 a VA examiner considered the Veteran's coronary artery disease, and history of myocardial infarctions.  Continuous medication was required for control of the Veteran's condition.  The Veteran had experienced chest pains, occasionally associated with mild diaphoresis, nausea, and shortness of breath.  The Veteran could walk a quarter mile without symptoms, with the exception of dyspnea.  Anginal equivalent symptoms had otherwise occurred at rest and once nocturnally, following increased dreams and nightmares.  

On examination, heart rate was 80 with regular rhythm.  Heart sounds were abnormal; specifically, distant.  Auscultation of the lungs reveled scattered rhonchi and low-pitch expiratory wheezes.  Peripheral pulses were normal and there was no peripheral edema.  There was no evidence of cardiac hypertrophy or dilatation.  EKG, echocardiogram and chest X-ray were all normal.  LVEF was 55 to 60 percent.  Interview-based METs testing revealed dyspnea was present with more than 5 but less than 7 METs, consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn using a push mower or heavy house work (such as digging).  The examiner opined that the METs limitation was, however, only 20 percent due to the heart condition, with the other 80 percent due to COPD.  The examiner opined that the Veteran's true METs level was more than 7 but less than 10 with regards to his coronary artery disease factors.  She noted there was no evidence of worsening ischemic symptoms.  The Veteran could do sedentary work, and at least mild physical work, with breaks.  The Board observes that the examiner's statement that 20 percent of METs level was due to cardiac factors and 80 percent to pulmonary factors was conclusory and not sufficiently explained.  

In September 2014 the Veteran reported that he could only work for 15 minutes before he needed to rest for his heart.  The Veteran was admitted in the hospital for unstable angina, and treated medically with complete resolution of symptoms.  An echocardiogram in October 2014 showed LVEF was normal.  There was a small partially reversible basal inferior myocardial perfusion defect consistent with ischemia, and the Veteran was hypertensive.  

In December 2014 an examiner reviewed the Veteran's record, and noted that 2012 examination had found a LVEF of 60 percent and METS of more than 5, but less than 7, reviewed by the physician to be more than 7 but less than 10.  Since then, the Veteran had experienced hospitalization for unstable angina, being admitted September 30, 2014, and treated conservatively with no new symptoms of myocardial infarction such that he was released October 2, 2014.  December 2014 follow-up with cardiology found the Veteran to be performing moderate physical activity for one to two hours per day without symptoms.  There was nothing on the record to indicate that the Veteran experienced functional changes from a cardiac standpoint as a consequence of recent unstable angina.  The examiner indicated that the Veteran's last PFT of record showed mild airflow obstructions and moderate gas exchange defect associated with his COPD, which was consistent with the previous examiner's stated opinion on METs estimation, as 80 percent due to COPD, and 20 percent due to cardiac symptoms.  Further, the Veteran's most recent echocardiogram from October 2014 showed normal left ventricular size, function and LVEF fraction at 70 percent, and there was nothing to suggest additional myocardial compromise from his previous examination pertaining to ischemic heart disease to the present.  The certified physician's assistant therefore agreed with the earlier examiner that the Veteran's METs were represented as more than 7 but less than 10.  The Board finds, however, that although this examiner discussed the Veteran's PFT results, she failed to explain how a 20/80 percent METs estimation was achieved.  

As noted above, in adjudicating the claim the Board must assess the competence and credibility of the Veteran.  See Davidson, 581 F.3d at 1316; see Jandreau, 492 F.3d at1377.  In that regard, the Board acknowledges that the Veteran is competent to provide evidence about what he observes or experiences concerning his heart disorder.  See Layno, 6 Vet. App. at 465.  Accordingly, the Board in this case has relied, in part, on the Veteran's own credible testimony in assigning an increased rating in this case.  The Veteran is not, however, competent to identify a specific level of disability of his coronary artery disease according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's coronary artery disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's coronary artery disease is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Considering the limited evidence prior to April 5, 2010, continuous medication for the Veteran's coronary artery disease was necessary.  Nevertheless, the preponderance of the evidence is against a rating greater than 10 percent, where there is no support for a METs workload greater than 5, but less than 7, or cardiac hypertrophy on echocardiogram, X-ray or electrocardiogram.  

Considering the totality of the evidence from April 5, 2010, to August 31, 2013, the Veteran's coronary artery disease is best represented by a METs level of more than 5 but less than 7.  The Veteran's April 2010 exercise stress test showed a METs level of 6.20, which is consistent with the findings of the later examiners interview-based testing, prior to the adjustment for other factors.  As noted above, the Board finds that the 2012 examiner's explanation for adjusting the METs level is insufficient, and as such, the Board will consider the unadjusted, interview-based METS scores of greater than 5 but less than 7, as they are most favorable to the Veteran.  Nevertheless, the preponderance of the evidence is against a rating greater than 30 percent for coronary artery disease where the METs level was not greater than 3 but less than 5; there was not more than one episode of acute heart failure; and, left ventricular ejection fraction was at worst 55 percent.  Indeed, the VA examiner indicated that the Veteran had not experienced congestive heart failure.  As such, although the Veteran reported experiencing chest pains, mild diaphoresis, nausea and shortness of breath, these symptoms are accounted for in the 30 percent rating, and the rating criteria for a 60 percent evaluation have not been met.   

Considering evidence since September 1, 2013, the Veteran has a LVEF of 60 percent and a workload evaluated by more than 5 but less than 7 METs according to unadjusted, interview-based results.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for his coronary artery disease.  Again, in the absence of more than one episode of acute congestive heart failure in the previous year, or a METs level greater than 3, but not greater than 5 causing dyspnea, fatigue, angina, dizziness, or syncope, or LVEF of 30 to 50 percent, the criteria for a 60 percent rating have not been met.  

Additional Considerations

The Board has considered whether this case should be referred to the Director, Compensation Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric, cardiac, or audiologic disabilities.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(2015).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As discussed at length above, the symptomatology for the Veteran's PTSD is contemplated by the rating criteria for a 50 percent rating, and the Veteran's PTSD does not more nearly approximate the symptoms set forth for a rating of 70 percent, or any symptoms of similar severity, duration or frequency as those set forth for a rating of 70 percent.  The Board finds that the Veteran's symptomatology, to include experiences with difficulty sleeping, depression, and irritability are adequately contemplated by the rating schedule for PTSD.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating," Mauerhan, 16 Vet.App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD that have not been accounted for in the assigned 50 percent rating.  Accordingly, the Board finds that a referral for an extraschedular rating for adjustment disorder is not warranted. 

With regard to the Veteran's bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations in the presence of background noise is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted. The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id. at 455.

Here, the evidence of record contains a description of the Veteran's subjective complaints, as indicated above.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

Finally, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected coronary artery disease are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports shortness of breath and the need to take breaks when walking more than a quarter mile or working more than fifteen minutes.  The current ratings under Diagnostic Code 7005 for the timeframes noted above are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal.

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy, 27 Vet. App. at 495 (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for these disabilities.


ORDER

A 50 percent rating, and no higher, for PTSD prior to July 7, 2015 is warranted, subject to the laws and regulations governing the award of monetary benefits.  

A rating greater than 50 percent for PTSD since July 7, 2015 is denied.

A rating greater than 20 percent for bilateral hearing loss prior to February 6, 2013, is denied.  

A rating greater than 30 percent since February 6, 2013 for bilateral hearing loss disability is denied.  

A rating greater than 10 percent for coronary artery disease prior to April 5, 2010 is denied.  

A rating greater than 30 percent for coronary artery disease from April 5, 2010 to August 31, 2013 is denied.  

A rating of 30 percent, but no higher, for coronary artery disease since September 1, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In light of the grant of an increased rating for PTSD and for an increased rating for coronary artery disease since September 1, 2013, the Board finds that the issue of entitlement to TDIU, which is inextricably intertwined with the increased rating issues on appeal, must be remanded for additional development.  Specifically, the AOJ should schedule the Veteran for a VA social and industrial survey to assist in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


